Title: To Benjamin Franklin from William Gordon, 26 February 1777
From: Gordon, William
To: Franklin, Benjamin


My Dear Sir
Jamaica Plain Feby 26. 1777
After having finished the enclosed I alterd my design, and concluded upon sending it under cover to you, with request that you would forward it to Great Britain by a safe conveyance: if by the post via Holland, it may be best to put it under cover directed by an unknown hand, as the ministerial harpies at the London post office may have acquainted themselves with mine, or upon seeing such a quantity of writing may break it open. Wish it to get safe and soon to my friend: but have not sealed it that so you may read the contents, which must be done with allowance, it consisting much in chit chat, and not being originally intended for your inspection. There may be something new in it. I rejoy[ced in] hearing you had got safe to France. We are waiting and longing for the news of France’s having de[clared wa]r against G B. Who would ever have thought thirty years back that America would have wi[shed for suc]h an event? How much in the dark are the wisest as to futurity! Dr. Cooper has married his dau[ghter to a] West India gentleman. The Dr. is well; as are other friends. You will see what liberty I have ta[ken in ask]ing my correspondents to convey their letters to you, in hopes of having them forwarded by your favou[r flattering?] myself it will not be disagreeable. Wishing you the best of blessings, and praying to be remembe[red in respect]ful manner to Mr. Dean and Mr. Lee, I remain Your sincere friend and very humble servant
William Gordon
